Case: 12-13540   Date Filed: 04/23/2013   Page: 1 of 3


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 12-13540
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:11-cr-20486-UU-1



UNITED STATES OF AMERICA,

                                                       Plaintiff - Appellee,

                                    versus

SHAQUEVIA GILMORE,
a.k.a. Shaquvia Gilmore,
a.k.a. Shequavia Gilmore,
a.k.a. Shaquevie Gilmore,

                                                       Defendant - Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (April 23, 2013)

Before CARNES, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 12-13540     Date Filed: 04/23/2013    Page: 2 of 3


      Shaquevia Gilmore pleaded guilty in 2012 to possessing a firearm as a felon,

in violation of 18 U.S.C. § 922(g)(1). Because Gilmore had previously been

convicted of three serious drug offenses, the district court sentenced her to a

statutory mandatory minimum of 180 months’ imprisonment under the Armed

Career Criminal Act, 18 U.S.C. § 924(e). As we explain below, because the two

arguments Gilmore raises on appeal are foreclosed by binding precedent, we

affirm.

      Gilmore first contends that 18 U.S.C. § 922(g) exceeds Congress’s

Commerce Clause power, both facially and as applied. But prior precedent

dictates that § 922(g) is facially constitutional. United States v. Jordan, 635 F.3d
1181, 1189 (11th Cir. 2011). And we have found it constitutional as applied to a

defendant who, like Gilmore, stipulated “that the firearm in question had travelled

in interstate commerce.” See id. (internal quotation marks omitted).

      Gilmore next argues that the district court violated her Fifth and Sixth

Amendment rights by enhancing her sentence based on prior convictions not

charged in the indictment or admitted as part of her guilty plea. This argument is

likewise foreclosed by binding precedent. See Almendarez-Torres v. United States,

523 U.S. 224, 228, 247 (1998) (holding that prior convictions used to enhance a

defendant’s sentence are not elements of an offense and therefore need not be

alleged in the indictment or proven beyond a reasonable doubt).


                                          2
       Case: 12-13540    Date Filed: 04/23/2013   Page: 3 of 3


For the above reasons, Gilmore’s conviction and sentence are

AFFIRMED.




                                 3